[logo.jpg]

 
Exhibit 10.48
 
 
July 26, 2010
 


Mr. Mark Smits
102 Westwind Drive
Coppell, TX  75019


Dear Mark:


On behalf of NeoGenomics Laboratories (“NeoGenomics” or the “Company”), it is my
pleasure to extend this offer of employment to you.  If the following terms are
satisfactory, please countersign this letter (the “Agreement”) and return a copy
to me at your earliest convenience.


Position:
Vice President of Sales & Marketing.



Duties:
As Vice President of Sales and Marketing, you will report to the Chief Executive
Officer ­­­­­­of the Company and you will be responsible for the overall
management of all sales and marketing functions of the Company including, but
not limited to, the development of sales and marketing strategy; hiring,
training, and managing Regional Sales Managers and Territory Business Managers;
developing marketing campaigns and other materials; providing input on new
product developments and such other duties as may be assigned to you by the CEO
of the Company.



Start Date:
On or before August 30, 2010.



Base Salary:
$275,000/year, payable bi-weekly.  The parties agree that this salary is for a
full-time position. Thereafter, increases in base salary may occur annually at
the discretion of the CEO of the Company with the approval of the Compensation
Committee of the Board of Directors.



Bonus:
Beginning with the fiscal year ending December 31, 2010, you will be eligible to
receive an incentive bonus payment which will be targeted at 40% of your Base
Salary based on 100% achievement of certain performance goals (the “Base Bonus
Target”) as agreed upon between you and the CEO of the Company and approved by
the Board of Directors for such fiscal year, with the understanding that such
performance goals will be heavily weighted to achieving various revenue
targets.  Your bonus payout will be increased to up to 150% of the Base Bonus
Target in any fiscal year in which you meet certain outsize performance
thresholds established for you by the CEO of the Company and approved by the
Board of Directors.  Your targeted bonus for FY 2010 will be prorated for the
amount of time served in 2010 and is guaranteed to be a minimum of $25,000.

 
 
 
NeoGenomics Laboratories Florida
NeoGenomics Laboratories California
12701 Commonwealth Drive, Suite 5 • Fort Myers, FL 33913
6 Morgan, Suite 150 • Irvine, CA 92618
 Telephone: (866) 776-5907 • Fax: (239) 768-0711
NeoGenomics Laboratories Tennessee
 www.neogenomics.org
618 Grassmere Park Drive Unit 20 • Nashville, TN 37211

 
 

--------------------------------------------------------------------------------

 

 
Benefits:
You will be entitled to participate in all medical and other benefits that the
Company has established for its employees in accordance with the Company’s
policy for such benefits at any given time.  Other benefits may include but not
be limited to: short term and long term disability, dental, a 401K plan, and an
employee stock purchase plan.

 
Car & phone
 

Allowance:
The parties agree that a significant portion of your time will be spent on sales
and marketing activities and it is expected that you will need to utilize your
personal vehicle and telephones to perform the duties of your position.  As
such, the Company agrees to provide you a taxable automobile allowance of $700
per month plus reimburse you for all work-related gas expenses according to the
current policy.  The Company also agrees to reimburse you for the use of your
personal telephone and cell phone at a taxable rate of $250 per month according
to the current policy.



Paid Time Off:
You will be eligible for 4 weeks of paid time off (PTO)/year (160 hours), which
will accrue on a pro-rata basis beginning from your hire date and be may carried
over from year to year.  It is company policy that when your accrued PTO balance
reaches 160 hours, you will cease accruing PTO until your accrued PTO balance is
120 hours or less – at which point you will again accrue PTO until you reach 160
hours. You are eligible to use PTO after completing 3 months of employment.   In
addition to paid time off, there are also 6 paid national holidays and 1
“floater” day available to you.



Stock Options:
You will be granted stock options to purchase up to 425,000 shares of the common
stock of the Company’s publicly-traded holding company, NeoGenomics, Inc., a
Nevada corporation (the “Parent Company”), at an exercise price equivalent to
the closing price per share at which such stock was quoted on the NASDAQ
Bulletin Board on the day prior to your Start Date.    The grant of such options
will be made pursuant to the Company’s stock option plan then in effect and will
be evidenced by a separate Option Agreement, which the Company will execute with
you within 60 days of receiving a copy of the Company’s Confidentiality,
Non-Competition and Non-Solicitation Agreement which has been executed by
you.  So long as you remained employed by the Company, such options will have a
five-year term from the grant date and will vest according to the following
schedule:



 
Time-Based Vesting

25,000 on December 31, 2010
50,000 at your first year anniversary
50,000 at your second year anniversary
50,000 at your third year anniversary
50,000 at your fourth year anniversary


 
Performance-Based Vesting

20,000 if your Start Date is on or before August 30, 2010
20,000 if the Company achieves $35.5 million of revenue for FY 2010;
40,000 if the Company achieves the board-approved budgeted revenue for FY 2011;
40,000 if the Company achieves the board-approved budgeted revenue for FY 2012;
40,000 if the Company achieves the board-approved budgeted revenue for FY 2013;
40,000 if the Company achieves the board-approved budgeted revenue for FY 2014;


 
If for any reason you resign prior to the time which is 12 months from your
Start Date, you will forgo all such options. Furthermore, you understand that
the Company’s stock option plan requires that any employee who leaves the
employment of the Company will have no more than three (3) months from their
termination date to exercise any vested options.

 
 
2

--------------------------------------------------------------------------------

 

 
 
The Company agrees that it will grant to you the maximum number of Incentive
Stock Options (“ISO’s”) available under current IRS guidelines and that the
remainder, if any, will be in the form of non-qualified stock options.


Termination
 
Without Cause:
If the Company terminates you without “Cause” for any reason during the Term or
any extension thereof, then the Company agrees that as severance it will
continue to pay you your Base Salary and maintain your employee benefits for a
period that is equal to six (6) months of your employment by the Company,
beginning on the date of your termination notice.



 
For the purposes of this letter agreement, the Company shall have “Cause” to
terminate your employment hereunder upon:  (i) failure to materially perform and
discharge your duties and responsibilities under this Agreement (other than any
such failure resulting from incapacity due to illness) after receiving written
notice and allowing you ten (10) business days to cure such failures, if so
curable, provided, however, that after one such notice has been given to you,
the Company is no longer required to provide time to cure subsequent failures
under this provision, or (ii) any breach by you of the provisions of this
Agreement or the Confidentiality, Non-Solicitation and Non-Competition
Agreement; or (iii) misconduct which, in the opinion and sole discretion of the
Company, is injurious to the Company; or (iv) any felony conviction involving
the personal dishonesty or moral turpitude, or (v) engagement in illegal drug
use or alcohol abuse which prevents you from performing your duties in any
manner, or (vi) any material misappropriation, embezzlement or conversion of the
Company’s or any of its subsidiary’s or affiliate’s property or business
opportunities by you; or (vii) willful misconduct by you in respect of your
duties or obligations under this Agreement and/or the Confidentiality,
Non-Solicitation, and Non-Competition Agreement.



 
You acknowledge and agree that any and all payments to which you are entitled
under this Section are conditioned upon and subject to your execution of a
general waiver and release, in such reasonable form as counsel for each of the
Company and you shall agree upon, of all claims you have or may have against the
Company.

Confidentiality,
 

Non-Compete, &
 

Work +Products:
You agree to execute the Company’s Confidentiality, Non-Solicitation and
Non-Competition Agreement attached to this letter as Exhibit 1.  You understand
that if you should fail to execute such Confidentiality, Non-Solicitation and
Non-Competition Agreement in the form attached hereto, it will be grounds for
revoking this offer and not hiring you.  You understand and acknowledge that
this Agreement shall be read in pari materia with the Confidentiality,
Non-Solicitation and Non-Competition Agreement and is part of this Agreement.

Executive’s
 

Representations:
You understand and acknowledge that this position is an officer level position
within NeoGenomics.  You represent and warrant, to the best of your knowledge,
that nothing in your past legal and/or work experiences, which if became broadly
known in the marketplace, would impair your ability to serve as an officer of a
public company or materially damage your credibility with public
shareholders.  You further represent and warrant, to the best of your knowledge,
that, prior to accepting this offer of employment, you have disclosed all
material information about your past legal and work experiences that would be
required to be disclosed on a Directors’ and Officers’ questionnaire for the
purpose of determining what disclosures, if any, will need to be made with the
SEC.  Prior to the Company’s next public filing, you agree to fill out a
Director’s and Officer’s questionnaire in form and substance satisfactory to the
Company’s counsel.   You further represent and warrant, to the best of your
knowledge, that you are currently not obligated under any form of
non-competition or non-solicitation agreement which would preclude you from
serving in the position indicated above for NeoGenomics or soliciting business
relationships for any laboratory services performed by the Company from any
potential customers in the United States.

 
 
3

--------------------------------------------------------------------------------

 

 
Miscellaneous:
(i) This Agreement supersedes all prior agreements and understandings
between   the parties and may not be modified or terminated orally.  No
modification or attempted waiver will be valid unless in writing and signed by
the party against whom the same is sought to be enforced.



(ii) The provisions of this Agreement are separate and severable, and if any of
them is declared invalid and/or unenforceable by a court of competent
jurisdiction or an arbitrator, the remaining provisions shall not be affected.


(iii) This Agreement is the joint product of the Company and you and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of the Company and you and shall not be construed for or against
either party hereto.


(iv) This Agreement will be governed by, and construed in accordance with the
provisions of the law of the State of Florida, without reference to provisions
that refer a matter to the law of any other jurisdiction.  Each party hereto
hereby irrevocably submits itself to the exclusive personal jurisdiction of the
federal and state courts sitting in Florida; accordingly, any matters involving
the Company and the Executive with respect to this Agreement may be adjudicated
only in a federal or state court sitting in Lee County, Florida.


(v) This Agreement may be signed in counterparts, and by fax or Adobe Acrobat
PDF file, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument


(vi) Within three days of your start date, you will need to provide
documentation   verifying your legal right to work in the United States.  Please
understand that this offer of employment is contingent upon your ability to
comply with the employment verification requirements under federal laws and that
we cannot begin payroll until this requirement has been meet.


(vii) Employment with NeoGenomics is an “at-will” relationship and not
guaranteed for any term.  You or the Company may terminate employment at anytime
for any reason.


(viii) The Parent Company agrees that at any time during the first seven days of
your employment with the Company, or such other period as may be mutually agreed
upon in writing, you will have the right to purchase up to $100,000 of the
Parent Company’s common stock directly from the Parent Company at a price per
share equal to the average closing price (rounded to the nearest penny) of the
Parent Company’s common stock for the five trading days prior to the date on
which you consummate such purchase (the “Stock Purchase Option”).  You agree
that such stock will be issued as restricted stock, but subject to piggyback
registration rights.
 
 
4

--------------------------------------------------------------------------------

 

 
(ix) The Parent Company also agrees that that to the extent you exercise the
Stock Purchase Option outlined in subparagraph (viii) above, you will be issued
a warrant to purchase an additional number of shares of the Parent Company’s
common stock equal to the number of shares of common stock purchased pursuant to
the Stock Purchase Option (the “Warrant”).  Such Warrant will have a five year
term and an exercise price per share equal to the price (rounded to the nearest
penny) which is 25% greater than the price per share at which shares were
purchased pursuant to the Stock Purchase Option.   Except for the number of
shares exercisable pursuant to the Warrant and the exercise price per share, all
other terms of the Warrant shall be substantially the same as those terms
contained in that certain warrant issued by the Parent Company to Douglas M.
VanOort on March 16, 2009.  Specifically the shares underlying the Warrant (the
“Warrant Shares”) shall vest according to the following schedule:


 
-
20% of the Warrant Shares will be deemed vested as of the date of the Warrant;

 
 
-
20% of the Warrants Shares will be deemed to be vested on the first day on which
the closing price/share of the Parent Company’s common stock has reached or
exceeded $3.00 per share for 20 consecutive trading days;

 
 
-
20% of the Warrants Shares will be deemed to be vested on the first day on which
the closing price/share of the Parent Company’s common stock has reached or
exceeded $4.00 per share for 20 consecutive trading days;

 
 
-
20% of the Warrants Shares will be deemed to be vested on the first day on which
the closing price/share of the Parent Company’s common stock has reached or
exceeded $5.00 per share for 20 consecutive trading days;

 
 
-
20% of the Warrants Shares will be deemed to be vested on the first day on which
the closing price/share of the Parent Company’s common stock has reached or
exceeded $6.00 per share for 20 consecutive trading days;

 


 
[Signatures Appear on the Following Page]
 
 
5

--------------------------------------------------------------------------------

 
 
Mark, I know that with your help we can build a world-class sales and marketing
team to help drive this company to $100+ million in revenue in a relatively
short period of time.  Welcome aboard!


Sincerely,



/s/ Douglas M. VanOort



Douglas M. VanOort

Chairman and CEO

NeoGenomics, Inc. &

NeoGenomics Laboratories, Inc.



Agreed and Accepted:







/s/ Mark Smits               
7/29/2010
Mark Smits
Date







 
6

--------------------------------------------------------------------------------

 


EXHIBIT 1
 
CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETE AGREEMENT
 


 
This Confidentiality, Non-Solicitation and Non-Compete Agreement (the
“Agreement”) dated this 26th day of July, 2010 is entered into by and between
Mark Smits (“Employee”) and NeoGenomics, Laboratories Inc., a Florida
corporation (“Employer” and collectively with NeoGenomics, Inc., a Nevada
corporation (the “Parent Company”) and any entity that is wholly or partially
owned by the Employer or the Parent Company or otherwise affiliated with the
Parent Company, the “Company”).  Hereinafter, each of the Employee or the
Company maybe referred to as a “Party” and together be referred to as the
“Parties”.
 
RECITALS:
 
WHEREAS, the Parties have entered into that certain letter agreement, dated July
26, 2010, that creates an employment relationship between the Employer and
Employee (the “Employment Agreement”); and
 
WHEREAS, pursuant to the Employment Agreement, the Employee agreed to enter into
the Company’s Confidentiality, Non-Solicitation and Non-Compete Agreement; and
 
WHEREAS, the Company desires to protect and preserve its Confidential
Information and its legitimate business interests by having the Employee enter
into this Agreement as part of the Employment Agreement; and
 
WHEREAS, the Employee desires to establish and maintain an employment
relationship with the Company and as part of such employment relationship
desires to enter into this Agreement with the Company; and
 
WHEREAS, the Employee acknowledges that the terms of the Employment Agreement
including, but not limited to the Company’s commitments to the Employee with
respect to base salary, fringe benefits and stock options are sufficient
consideration to the Employee for the entry into this Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:
 
1.            Term. Employee agree(s) that the term of this agreement is
effective upon the Employee’s first day of employment with the Company and shall
survive and continue to be in force and effect for two (2) years following the
termination of any employment relationship between the Parties (“Term”), whether
termination is by the Company with or without cause, wrongful discharge, or for
any other reason whatsoever, or by the Employee unless an exception is
specifically provided in certain situations in any such Restrictive Covenants.
 
 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
1

--------------------------------------------------------------------------------

 
 
2.            Definitions.
 
a.           The term “Confidential Information” as used herein shall include
all business practices, methods, techniques, or processes that:  (i) derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its
secrecy.  Confidential Information also includes, but is not limited to, files,
letters, memoranda, reports, records, computer disks or other computer storage
medium, data, models or any photographic or other tangible materials containing
such information, Customer lists and names and other information, Customer
contracts, other corporate contracts, computer programs, proprietary technical
information and or strategies, sales, promotional or marketing plans or
strategies, programs, techniques, practices, any expansion plans (including
existing and entry into new geographic and/or product markets), pricing
information, product or service offering specifications or plans thereof,
business plans, financial information and other financial plans, data pertaining
to the Company’s operating performance, employee lists, salary information,
training manuals, and other materials and business information of a similar
nature, including information about the Company itself or any affiliated entity,
which Employee acknowledges and agrees has been compiled by the Company's
expenditure of a great amount of time, money and effort, and that contains
detailed information that could not be created independently from public
sources.  Further, all data, spreadsheets, reports, records, know-how, verbal
communication, proprietary and technical information and/or other confidential
materials of similar kind transmitted by the Company to Employee or developed by
the Employee on behalf of the Company as Work Product (as defined in Paragraph
7) are expressly included within the definition of “Confidential
Information.”  The Parties further agree that the fact the Company may be
seeking to complete a business transaction is “Confidential Information” within
the meaning of this Agreement, as well as all notes, analysis, work product or
other material derived from Confidential Information. Nevertheless, Confidential
Information shall not include any information of any kind which (1) is in the
possession of the Employee prior to the date of this Agreement, as shown by the
Employee’s files and records, or (2) prior or after the time of disclosure
becomes part of the public knowledge or literature, not as a result of any
violation of this Agreement or inaction or action of the receiving party, or (3)
is rightfully received from a third party without any obligation of
confidentiality; or (4) independently developed after termination without
reference to the Confidential Information or materials based thereon; or (5) is
disclosed pursuant to the order or requirement of a court, administrative
agency, or other government body; or (6) is approved for release by the
non-disclosing party.
 
b.           The term “Customer” shall mean any person or entity which has
purchased or ordered goods, products or services from the Company and/or entered
into any contract for products or services with the Company within the one (1)
year immediately preceding the termination of the Employee’s employment with the
Company.
 
 
 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
2

--------------------------------------------------------------------------------

 
 
c.            The term “Prospective Customer” shall mean any person or entity
which has evidenced an intention to order products or services with the Company
within one year immediately preceding the termination of the Employee’s
employment with the Company.
 
d.           The term “Restricted Area” shall include any geographical location
anywhere in the United States.  If the Restricted Area specified in this
Agreement should be judged unreasonable in any proceeding, then the period of
Restricted Area shall be reduced so that the restrictions may be enforced as is
judged to be reasonable.
 
e.           The phrase “directly or indirectly” shall include the Employee
either on his/her own account, or as a partner, owner, promoter, joint venturer,
employee, agent, consultant, advisor, manager, executive, independent
contractor, officer, director, or a stockholder of 5% or more of the voting
shares of an entity in the Business of Company.
 
f.           The term “Business” shall mean the business of providing
non-academic, for-profit cancer genetic and molecular laboratory testing
services, including, but not limited to, cytogenetics, flow cytometry,
fluorescence in-situ hybridization (“FISH”), morphological studies, and
molecular testing, to hematologists, oncologists, urologists, pathologists,
hospitals and other medical reference laboratories. 
 
3.            Duty of Confidentiality.
 
a.           All Confidential Information is considered highly sensitive and
strictly confidential. The Employee agrees that at all times during the term of
this Agreement and after the termination of employment with the Company for as
long as such information remains non-public information, the Employee shall (i)
hold in confidence and refrain from disclosing to any other party all
Confidential Information, whether written or oral, tangible or intangible,
concerning the Company and its business and operations unless such disclosure is
accompanied by a non-disclosure agreement executed by the Company with the party
to whom such Confidential Information is provided, (ii) use the Confidential
Information solely in connection with his or her employment with the Company and
for no other purpose, (iii) take all reasonable precautions necessary to ensure
that the Confidential Information shall not be, or be permitted to be, shown,
copied or disclosed to third parties, without the prior written consent of the
Company, (iv) observe all security policies implemented by the Company from time
to time with respect to the Confidential Information, and (v) not use or
disclose, directly or indirectly, as an individual or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for the benefit of himself or herself or any other person, partnership, firm,
corporation, association or other legal entity, any Confidential Information,
unless expressly permitted by this Agreement.  Employee agrees that protection
of the Company’s Confidential Information constitutes a legitimate business
interest justifying the restrictive covenants contained herein.  Employee
further agrees that the restrictive covenants contained herein are reasonably
necessary to protect the Company’s legitimate business interest in preserving
its Confidential Information.
 
b.           In the event that the Employee is ordered to disclose any
Confidential Information, whether in a legal or regulatory proceeding or
otherwise, the Employee shall provide the Company with prompt notice of such
request or order so that the Company may seek to prevent disclosure.
 
 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
3

--------------------------------------------------------------------------------

 
 
c.           Employee acknowledge(s) that this "Confidential Information" is of
value to the Company by providing it with a competitive advantage over their
competitors, is not generally known to competitors of the Company, and is not
intended by the Company for general dissemination.  Employee acknowledges that
this "Confidential Information" derives independent economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use, and is the subject of reasonable efforts to maintain
its secrecy.  Therefore, the Parties agree that all "Confidential Information"
under this Agreement constitutes “Trade Secrets” under Section 688.002 and
Chapter 812 of the Florida Statutes.
 
4.            Limited Right of Disclosure.   Except as otherwise permitted by
this Agreement, Employee shall limit disclosure of pertinent Confidential
Information to Employee’s attorney, if any (“Representative(s)”), for the sole
purpose of evaluating Employee’s relationship with the Company.  Paragraph 3 of
this Agreement shall bind all such Representative(s).
 
5.            Return of Company Property and Confidential Materials.   All
tangible property, including cell phones, laptop computers and other Company
purchased property, as well as all Confidential Information provided to Employee
is the exclusive property of the Company and must be returned to the Company in
accordance with the instructions of the Company either upon termination of the
Employee’s employment or at such other time as is reasonably requested by the
Company.  Employee agree(s) that upon termination of employment for any reason
whatsoever Employee shall return all copies, in whatever form, including hard
copies and computer disks, of Confidential Information to the Company, and
Employee shall delete any copy of the Confidential Information on any computer
file or database maintained by Employee and shall certify in writing that he/she
has done so.  In addition to returning all Confidential Information to the
Company as described above, Employee will destroy any analysis, notes, work
product or other materials relating to or derived from the Confidential
Information.  Any retention of Confidential Information may constitute “civil
theft” as such term is defined in Chapter 772 of the Florida Statutes.
 
6.            Agreement Not To Circumvent.  Employee agrees not to pursue any
transaction or business relationship that is directly competitive to the
Business of the Company that makes use of any Confidential Information during
the Term of this Agreement, other than through the Company or on behalf of the
Company.  It is further understood and agreed that, after the Employee’s
employment with the Company has been terminated, the Employee will direct all
communications and requests from any third parties regarding Confidential
Information or Business opportunities which use Confidential Information through
the Company’s then chief executive officer or president.  Employee acknowledges
that any violation of this covenant may subject Employee to the remedies
identified in Paragraph 9 in addition to any other available remedies.
 
7.            Title to Work Product.   Employee agrees that all work products
(including strategies and testing methodologies for competing in the genetics
testing industry, technical materials and diagrams, computer programs, financial
plans and other written materials, websites, presentation materials, course
materials, advertising campaigns, slogans, videos, pictures and other materials)
created or developed by the Employee for the Company during the term of the
Employee’s employment with the Company or any successor to the Company until the
date of termination of the Employee (collectively, the “Work Product”), shall be
considered a work made for hire and that the Company shall be the sole owner of
all rights, including copyright, in and to the Work Product.
 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
4

--------------------------------------------------------------------------------

 
 
If the Work Product, or any part thereof, does not qualify as a work made for
hire, the Employee agrees to assign, and hereby assigns, to the Company for the
full term of the copyright and all extensions thereof all of its right, title
and interest in and to the Work Product.  All discoveries, inventions,
innovations, works of authorship, computer programs, improvements and ideas,
whether or not patentable or copyrightable or otherwise protectable, conceived,
completed, reduced to practice or otherwise produced by the Employee in the
course of his or her services to the Company in connection with or in any way
relating to the Business of the Company or capable of being used or adapted for
use therein or in connection therewith shall forthwith be disclosed to the
Company and shall belong to and be the absolute property of the Company unless
assigned by the Company to another entity.


Employee hereby assigns to the Company all right, title and interest in all of
the discoveries, inventions, innovations, works of authorship, computer
programs, improvements, ideas and other work product; all copyrights, trade
secrets, and trademarks in the same; and all patent applications filed and
patents granted worldwide on any of the same for any work previously completed
on behalf of the Company or work performed under the terms of this Agreement or
the Employment Agreement.  Employee, if and whenever required to do so (whether
during or after the termination of his or her employment), shall at the expense
of the Company apply or join in applying for copyrights, patents or trademarks
or other equivalent protection in the United States or in other parts of the
world for any such discovery, invention, innovation, work of authorship,
computer program, improvement, and idea as aforesaid and execute, deliver and
perform all instruments and things necessary for vesting such patents,
trademarks, copyrights or equivalent protections when obtained and all right,
title and interest to and in the same in the Company absolutely and as sole
beneficial owner, unless assigned by the Company to another
entity.  Notwithstanding the foregoing, work product conceived by the Employee,
which is not related to the Business of the Company, will remain the property of
the Employee.
 
8.            Restrictive Covenant.   The Company and its affiliated entities
are engaged in the Business of providing genetic and molecular testing
services.  The covenants contained in this Paragraph 8 (the “Restrictive
Covenants”) are given and made by Employee to induce the Company to employ
Employee under the terms of the Employment Agreement, and Employee acknowledges
sufficiency of consideration for these Restrictive Covenants.  Employee
expressly covenants and agrees that, during his or her employment and for a
period of two (2) years following termination of such employment (such period of
time is hereinafter referred to as the "Restrictive Period"), he/she will abide
by the following restrictive covenants unless an exception is specifically
provided in certain situations in such Restrictive Covenants.
 
 
a.
Non-Solicitation.   Employee agrees and acknowledges that, during the
Restrictive Period, he/she will not, directly or indirectly, in one or a series
of transactions, as an individual or as a partner, joint venturer, employee,
agent, salesperson, contractor, officer, director or otherwise, for the benefit
of himself or herself or any other person, partnership, firm, corporation,
association or other legal entity:

 
 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
5

--------------------------------------------------------------------------------

 
 
 
(i)
solicit or induce any Customer or Prospective Customer of the Company to
patronize or do business with any other company (or business) that is in the
Business conducted by the Company in any market in which the Company does
Business; or

 
 
 (ii)
request or advise any Customer or vendor, or any Prospective Customer or
prospective vendor, of the Company, who was a Customer, Prospective Customer,
vendor or prospective vendor within one year immediately preceding the
termination of the Employee’s employment with the Company, to withdraw, curtail,
cancel or refrain from doing Business with the Company in any capacity; or

 
 
(iii)
recruit, solicit or otherwise induce any proprietor, partner, stockholder,
lender, director, officer, employee, sales agent, joint venturer, investor,
lessor, supplier, Customer, agent, representative or any other person which has
a business relationship with the Company or any Affiliated Entity to
discontinue, reduce or detrimentally modify such employment, agency or business
relationship with the Company; or



 
iv)
employ or solicit for employment any person or agent who is then (or was at any
time within twelve (12) months prior to the date Employee or such entity seeks
to employ such person) employed or retained by the Company.  Notwithstanding the
foregoing, to the extent the Employee works for a larger firm or corporation
after his termination from the Company and he or she does not have any personal
knowledge and/or control over the solicitation of or the employment of a Company
employee or agent, then this provision shall not be enforceable.

 
 
b.
Non-Competition.   Employee agrees and acknowledges that, during the Restrictive
Period, he or she will not, directly or indirectly, for himself , or on behalf
of others, as an individual on Employee's own account, or as a partner, joint
venturer, employee, agent, salesman, contractor, officer, director or otherwise,
for himself  or any other person, partnership, firm, corporation, association or
other legal entity enter into, engage in or accept employment from any business
that is in the Business of the Company in the Restricted Area during his last
twelve months of employment. The parties agree that this non-competition
provision is intended to cover situations where a future business opportunity in
which the Employee is engaged or a future employer of the Employee is selling
the same or similar products and services in a Business which may compete with
the Company’s products and services to Customers and Prospective Customers of
the Company in the Restricted Area.  This provision shall not cover future
business opportunities or employers of the Employee that sell different types of
products or services in the Restricted Area so long as such future business
opportunities or employers are not in the Business of the Company.


 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
6

--------------------------------------------------------------------------------

 
 
Notwithstanding the preceding paragraphs, the spirit and intent of this
non-competition clause is not to deny the Employee the ability to support his or
her family, but rather to prevent the Employee from using the knowledge and
experiences obtained from the Company in a similar competitive
environment.  Along those lines, should the Employee leave the employment of the
Employer for any reason, he or she would be prohibited from joining a for-profit
cancer testing genetics laboratory and/or any company in the Business of the
Company in the Restricted Area.  The Parties agree that the phrase “engage in or
accept employment from any business that is in the Business of the Company in
the Restricted Area” in the first sentence of the first paragraph of section
8(b) specifically excludes all non-profit medical testing laboratories,
hospitals and academic institutions as well as for-profit prenatal and
pediatric/constitutional genetic testing laboratories.  In other words, the
Employee would be allowed under this non-compete clause to work in any
non-profit cancer genetics testing laboratory (e.g., in academia) as well as in
a private, for-profit prenatal laboratory or pediatric/constitutional genetics
testing laboratory.  Thus, the spirit and intent of this non-competition clause
is intended to prevent the Employee from acting in any of the capacities
outlined in this paragraph for any “for-profit” cancer genetics testing
laboratories that do the type of any one or more of the types of testing defined
in the definition of Business in the Restricted Area.


 
c.
Acknowledgements of Employee.



 
(i)
The Employee understands and acknowledges that any violation of the Restrictive
Covenants shall constitute a material breach of this Agreement and the
Employment Agreement, and it may cause irreparable harm and loss to the Company
for which monetary damages will be an insufficient remedy.  Therefore, the
Parties agree that in addition to any other remedy available, the Company will
be entitled to the relief identified in Paragraph No. 9 below.

 
 
(ii)
The Restrictive Covenants shall be construed as agreements independent of any
other provision in this Agreement and the existence of any claim or cause of
action of Employee against the Company shall not constitute a defense to the
enforcement of these Restrictive Covenants.

 
 
(iii)
Employee agrees that the Restrictive Covenants are reasonably necessary to
protect the legitimate business interests of the Company.

 
 
(iv)
Employee agrees that the Restrictive Covenants may be enforced by the Company’s
successor in interest by way of merger, business combination or consolidation
where a majority of the surviving entity is not owned by Company’s shareholders
who owned a majority of the Company’s voting shares prior to such transaction
and Employee acknowledges and agrees that successors are intended beneficiaries
of this Agreement.



 
(v)
Employee agrees that if any portion of the Restrictive Covenants is held by a
court of competent jurisdiction to be unreasonable, arbitrary or against public
policy for any reason, such shall be divisible as to time, geographic area and
line of business and shall be enforceable as to a reasonable time, area and line
of business.

 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
7

--------------------------------------------------------------------------------

 

 
 
(vi)
Employee acknowledges that any violations of the Restrictive Covenants, in any
capacity identified herein, may be a material breach of this Agreement and may
subject the Employee, and/or any individual(s), partnership, corporation, joint
venture or other type of business with whom the Employee is then affiliated or
employed, to monetary and other damages.

 
 
(vii)
Employee agrees that any failure of the Company to enforce the Restrictive
Covenants against any other employee, for any reason, shall not constitute a
defense to enforcement of the Restrictive Covenants against the Employee.

 
9.            Specific Performance; Injunction.   The Parties agree and
acknowledge that the restrictions contained in Paragraphs 1-8 are reasonable in
scope and duration and are necessary to protect the Company.  If any provision
of Paragraphs 1-8 as applied to any party or to any circumstance is judged by a
court to be invalid or unenforceable, the same shall in no way affect any other
circumstance or the validity or enforceability of any other provision of this
Agreement.  If any such provision, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the court making such determination shall have the power to reduce the
duration and/or area of such provision, and/or to delete specific words or
phrases, and in its reduced form, such provision shall then be enforceable and
shall be enforced.
 
Any unauthorized use or disclosure of Confidential Information in violation of
Paragraphs 2-7 above or violation of the Restrictive Covenant in Paragraph 8
shall constitute a material breach of this Agreement and will cause irreparable
harm and loss to the Company for which monetary damages may be an insufficient
remedy.  Therefore, in addition to any other remedy available, the Company will
be entitled to all of the civil remedies provided by Florida Statutes,
including:
 
 
a.
Temporary and permanent injunctive relief, without the necessity of posting a
bond, restraining Employee or Representatives and any other person, partnership,
firm, corporation, association or other legal entity acting in concert with
Employee from any actual or threatened unauthorized disclosure or use of
Confidential Information, in whole or in part, or from rendering any service to
any other person, partnership, firm, corporation, association or other legal
entity to whom such Confidential Information in whole or in part, has been
disclosed or used or is threatened to be disclosed or used; and

 
 
b.
Temporary and permanent injunctive relief, without the necessity of posting a
bond, restraining the Employee from violating, directly or indirectly, the
restrictions of the Restrictive Covenant in any capacity identified in Paragraph
8, supra, and restricting third parties from aiding and abetting any violations
of the Restrictive Covenant; and

 
 
c.
Compensatory damages, including actual loss from misappropriation and unjust
enrichment.

 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
8

--------------------------------------------------------------------------------

 

 
Notwithstanding the foregoing, the Company acknowledges and agrees that the
Employee will not be liable for the payment of any damages or fees owed to the
Company through the operation of Paragraphs 9c above, unless and until a court
of competent jurisdiction has determined conclusively that the Company or any
successor is entitled to such recovery.
 
Nothing in this Agreement shall be construed as prohibiting the Company from
pursuing any other legal or equitable remedies available to it for actual or
threatened breach of the provisions of Paragraphs 1 – 8 of this Agreement, and
the existence of any claim or cause of action by Employee against the Company
shall not constitute a defense to the enforcement by the Company of any of the
provisions of this Agreement.  The Company and its Affiliated Entities have
fully performed all obligations entitling it to the covenants of Paragraphs 1 –
8 of this Agreement and therefore such prohibitions are not executory or
otherwise subject to rejection under the bankruptcy code.
 
10.           Governing Law, Venue and Personal Jurisdiction.   This Agreement
shall be governed by, construed and enforced in accordance with the laws of
state of Florida without regard to any statutory or common-law provision
pertaining to conflicts of laws.  The parties agree that courts of competent
jurisdiction in Lee County, Florida and the United States District Court for the
Southern District of Florida shall have concurrent jurisdiction for purposes of
entering temporary, preliminary and permanent injunctive relief and with regard
to any action arising out of any breach or alleged breach of this
Agreement.  Employee waives personal service of any and all process upon
Employee and consents that all such service of process may be made by certified
or registered mail directed to Employee at the address stated in the signature
section of this Agreement, with service so made deemed to be completed upon
actual receipt thereof.  Employee waives any objection to jurisdiction and venue
of any action instituted against Employee as provided herein and agrees not to
assert any defense based on lack of jurisdiction or venue.
 
11.           Successors and Assigns.   This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and may not be assigned by Employee.
This Agreement shall inure to the benefit of Company’s s successors.
 
12.           Entire Agreement.   This Agreement is the entire agreement of the
Parties with regard to the matters addressed herein, and supersedes all prior
negotiations, preliminary agreements, and all prior and contemporaneous
discussions and understandings of the signatories in connection with the subject
matter of this Agreement, except however, that this Agreement shall be read in
pari materia with the Employment Agreement executed by Employee.  This Agreement
may be modified only by written instrument signed by the Company and Employee.
 
13.           Severability.   In case any one or more provisions contained in
this Agreement shall, for any reason, be held invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof and this Agreement shall be construed as if such
invalid, illegal were unenforceable provision had not been contained herein.
 
 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
9

--------------------------------------------------------------------------------

 
 
14.           Waiver. The waiver by the Company of a breach or threatened breach
of this Agreement by Employee cannot be construed as a waiver of any subsequent
breach by Employee unless such waiver so provides by its terms.  The refusal or
failure of the Company to enforce any specific restrictive covenant in this
Agreement against Employee, or any other person for any reason, shall not
constitute a defense to the enforcement by the Company of any other restrictive
covenant provision set forth in this Agreement.
 
15.           Consideration.   Employee expressly acknowledges and agrees that
the execution by the Company of the Employment Agreement with the Employee
constitutes full, adequate and sufficient consideration to Employee for the
covenants of Employee under this Agreement.
 
16.           Notices.   All notices required by this Agreement shall be in
writing, shall be personally delivered or sent by U.S. Registered or Certified
Mail, return receipt requested, and shall be addressed to the signatories at the
addresses shown on the signature page of this Agreement.
 
17.           Acknowledgements.   Employee acknowledge(s) that he or she has
reviewed this Agreement prior to signing it, that he or she knows and
understands the contents, purposes and effect of this Agreement, and that he or
she has been given a signed copy of this Agreement for his or her records.
Employee further acknowledges and agrees that he or she has entered into this
Agreement freely, without any duress or coercion.
 
18.           Counterparts.   This Agreement may be executed in counterparts, by
facsimile or pdf each of which shall be deemed an original for all intents and
purposes.
 
[Signatures Appear on the Following Page]
 
 
EMPLOYEE’S INITIALS
 
                             /s/ M. S.
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THIS
AGREEMENT AND KNOW AND UNDERSTAND THE CONTENTS THEREOF AND THAT THEY AGREE TO BE
BOUND AND ABIDE BY THE REPRESENTATIONS, COVENANTS, PROMISES AND WARRANTIES
CONTAINED HEREIN.




By:
/s/ Mark Smits
7/26/10
   
Employee Signature
Date
 





Employee Name:
/s/ Mark Smits
       
Employee Address:
c/o NeoGenomics Laboratories, Inc.
         
12701 Commonwealth Drive Suite #5
         
Fort Myers, FL 33913
 



 
NeoGenomics Laboratories, Inc.

12701 Commonwealth Drive, Suite #5

Fort Myers, FL 33913



 
By:
/s/ Douglas M. VanOort
 
Date:
7/26/2010
 
Name:
Douglas M. VanOort
 
Title:
CEO
 



 


 
 
11

--------------------------------------------------------------------------------

 